                          Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 1 of 6
                                  OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                            DISTRICT OF MARYLAND
                                                  SOUTHERN DIVISION
                                                 6411 IVY LANE, SUITE 710
                                               GREENBELT, MARYLAND 20770
                                                    TEL: (301) 344-0600
                                                    FAX: (301) 344-0019

JAMES WYDA                                                                         DOUGLAS MILLER & MEGHAN MICHAEL
FEDERAL PUBLIC DEFENDER                                                                      ASSISTANT FEDERAL PUBLIC DEFENDERS



                                                  December 14, 2019
          The Honorable Paula Xinis
          United States District Court
          for the District of Maryland
          6500 Cherrywood Lane
          Greenbelt, MD 20770

                    Re: United States v. Kenneth Patrick Gaughan, Crim. No. PX-18-cr-492

          Dear Judge Xinis:

                  Mr. Kenneth Gaughan, through undersigned counsel, hereby supplements his oral motion
          for judgment of acquittal based on insufficient evidence of proper venue. Mr. Gaughan is
          charged in a three-count indictment with mail fraud in violation of 18 U.S.C. § 1341. These
          counts allege that Mr. Gaughan, an employee of the Archdiocese of Washington (ADW), caused
          three separate checks to be delivered by mail and by private interstate carrier for the purpose of
          executing a scheme to defraud. However, the government has offered no evidence that any of
          the three letters were “caused to be delivered” in the District of Maryland, and hence has failed
          to establish by a preponderance of the evidence that venue is proper. Nor can it establish venue,
          Constitutionally or factually, based on an uncharged alternative mail fraud actus reus.
               I. The Constitution Requires a Narrow Reading of § 1341 Limited to the Act Charged.
                   The Constitution requires that all criminal trials “shall be held in the State where the said
          Crimes shall have been committed.” U.S. Const. art. III, § 2, cl. 3. Likewise, the Sixth
          Amendment to the Constitution provides that “[i]n all criminal prosecutions, the accused shall
          enjoy the right to . . . trial, by an impartial jury of the State and district wherein the crime shall
          have been committed.” U.S. Const. amend VI. 1
                   Importantly, the Supreme Court has cautioned that the question of venue in a criminal
          case is not just a matter “of formal legal procedure”; rather, it raises “deep issues of public policy
          in the light of which legislation must be construed.” United States v. Johnson, 323 U.S. 273, 276
          (1944). The Court has also observed that “[t]he provision for trial in the vicinity of the crime is a
          safeguard against the unfairness and hardship involved when an accused is prosecuted in a
          remote place. Provided its language permits, the Act in question should be given that
          construction which will respect such considerations.” United States v. Cores, 356 U.S. 405, 407
          (1958); see also Travis v. United States, 364 U.S. 631, 634 (1961) (“[V]enue provisions in Acts

                    1
                 See also Fed. R. Crim. P. 18 (“Unless a statute or these rules permit otherwise, the
          government must prosecute an offense in a district where the offense was committed.”).

                                                            1
           Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 2 of 6



of Congress should not be so freely construed as to give the Government the choice of a ‘tribunal
favorable’ to it.” (citation omitted)).
         Adhering to these principles, the Supreme Court has warned that a statute should be
construed narrowly on venue “when Congress has so carefully indicated the locus of the crime.”
Travis, 364 U.S. at 636–37. “[T]he ‘locus delicti [of the charged offense] must be determined
from the nature of the crime alleged and the location of the act or acts constituting it.’” United
States v. Brennan, 183 F.3d 139, 144–45 (2d Cir. 1999) (quoting United States v. Rodriguez-
Moreno, 526 U.S. 275, 279 (1999)). “In so doing, we look at the key verbs which define the
criminal offense in the statute.” Id. at 145 (citation omitted).
         As the Fourth Circuit held in United States v. Jefferson, it is the defendant’s act
pertaining to mailing that is the actus reus punishable in a mail fraud prosecution. 674 F.3d 332,
367 (4th Cir. 2012); see also Badders v. United States, 240 U.S. 391, 394 (1916) (recognizing
that “there is no doubt that the law may make each putting of a letter into the post office a
separate offense”); United States v. Ramirez, 420 F.3d 134, 144–145 (2d Cir. 2005) (finding that
the essential actus reus of mail fraud “encompasses the overt act of putting a letter into the post
office” (citation omitted)). “[A] conduct element is one of action, such as the act of putting a
letter in the mailbox[.]” Jefferson, 674 F.3d at 367.
         Section 1341 therefore has a very specific and narrow locus. Focusing on the verbs in the
statute, the Second Circuit held in Brennan that venue would only be proper in a district if the
defendant “(1) ‘place[d]’ (or caused to be placed) in an authorized depository [in the district]
mail underlying the indictment (2) took or ‘receive[d]’ such mail [in the district], or (3)
knowingly ‘cause[d]’ such mail ‘to be delivered’ [in the district].” Brennan, 183 F.3d at 144–45.
         However, no language in § 1341 criminalizes the passing of mail through a district en
route to its destination. As a result, the Second Circuit held that under the mail fraud statute,
venue must be excluded in those districts. Id. at 148–49. This Court should find the same.
   II. 18 U.S.C. § 3237(a) Does Not Apply to the Mail Fraud Statute, § 1341.
          18 U.S.C. § 3237(a) does not call for a different outcome. Section 3237(a), in relevant
part, provides that, for offenses prohibiting “the use of the mails,” venues lies in any district
“through” which mail matters moves. However, this statute is not applicable here. The mail
fraud statute (§ 1341) does not “proscribe conduct involving the ‘use of the mails’ within the
meaning of § 3237(a).” Id. at 146.
          As explained by the Second Circuit, “§ 3237(a) is best read as not applying to statutes,
like the mail fraud statute, that specify that a crime is committed by the particular acts of
depositing or receiving mail, or causing it to be delivered, rather than by the more general and
ongoing act of ‘us[ing] the mails.’” Id. at 147. The Court reasoned that “[r]ather than make a
defendant [who allegedly committed mail fraud] subject to prosecution in any district . . . over
which an airplane carrying the mail happened to fly, or in which it happened to make an interim
stop, we think Congress’s more particularized and careful phrasing in the mail fraud statute takes
it outside the scope of § 3237(a) and is best read less expansively.” Id.
          The Second Circuit came to this conclusion after carefully reviewing the purpose and
history of § 3237(a). The Court noted that the relevant portion of § 3237(a) was passed by
Congress in response to the Supreme Court’s decision in Johnson. Id. at 146. In Johnson, the
Court held that the although Congress was empowered to create expressly a “continuing
offense,” it had not done so with the National Denture Act, which prohibited the “use the mails
. . . for the purpose of sending or bringing into” any state or territory illicit dentures. Johnson,


                                                 2
           Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 3 of 6



323 U.S. at 275. Venue was therefore solely confined to the district in which either the dentures
were sent or imported, but not any other district through which the dentures passed. Id. at 276.
         In response to Johnson, Congress passed § 3237(a). Brennan, 183 F.3d at 147. “In doing
so, Congress did what Johnson indicated it could: it expressly determined that offenses involving
‘the use of mails’ were ‘continuing offenses.’” Id. at 147. Consistent with this legislation,
“[t]here are today many such statutes that expressly prohibit ‘use of the mails’ in connection with
various activities or for various purposes.” Id. at 147 (citing collection of statutes). Because
Congress has now made explicit in § 3237(a) that these offenses are continuing, venue for these
crimes lies in any district through which the mail passes.
         The Tenth Circuit’s decision in United States v. Ross, 205 F.2d 619 (10th Cir. 1953)
explains the distinction between statutes that prohibit “use of mails” and statutes that prohibit
specific mailing acts. Ross involved a prosecution under the then-current version of 18 U.S.C.
§ 1461, which punished anyone who “knowingly deposits for mailing or delivery, anything
declared by this section to be nonmailable.” 205 F.2d at 620. The Tenth Circuit held that
§ 3237(a) was not applicable to the offense of “knowingly depositing for mailing or delivery”
because the offense was not a “continuing offense” that prohibited the “use of mails.” Id. at 621.
The court explained:
         there is a clear distinction between a deposit for mailing or delivery and the use of the
         mails. The use of mails continues from the point of deposit to the point of delivery.
         Crimes involving the use of mails are therefore continuing crimes, but the unlawful act
         defined in § 1461 is the deposit for mailing and not a use of the mails which may follow
         such deposit. That act is complete when the deposit is made and is not a continuing act.
         It does not involve a use of the mails.
Id.
         But after the Tenth Circuit’s ruling, Congress altered § 1461 to prohibit “us[ing]” the
mails. See 18 U.S.C. § 1461 (prohibiting “us[ing] the mails for the mailing, carriage in the
mails, or delivery of anything declared by this section . . . to be nonmailable”). In so doing,
Congress made that statute a continuing offense under § 3237(a) so that venue would lie in any
district through which the mail moves. Brennan, 183 F.3d at 148.
          In stark contrast, Congress has made no such change to the mail fraud statute. This is
strong evidence that Congress did not intend for the mail fraud statute to be a continuing offense.
Instead, § 1341 only permits prosecution in districts “in which a proscribed act occurs, i.e., in
which the defendant ‘places,’ ‘deposits,’ ‘causes to be deposited,’ ‘takes,’ or ‘receives’ mail or
‘knowingly causes’ mail ‘to be delivered.’” Brennan, 183 F.3d at 148. Therefore, under § 1341,
no venue exists in districts through which mailings pass en route to their destination. Id. at 148;
cf. United States v. Morgan, 393 F.3d 192, 198–200 (D.C. Cir. 2004) (adopting holding of
Brennan and Ross and heavily relying on their reasoning to conclude that venue was not proper
in a case involving receiving stolen property in violation of 18 U.S.C. § 641). 2


       2
          In United States v. Sorce, the Fourth Circuit considered whether venue was proper in
the District of Maryland when the defendant caused mail to be delivered in Maryland, and cited
§ 3237(a). 308 F.2d 299, 300–301 (4th Cir. 1962). But the Fourth Circuit was not considering
the question at issue here—whether mail fraud is a continuing offense such that jurisdiction lies
in any pass-through state—and it does not appear that the defendant disputed that § 3237(a)
applied. As the Fourth Circuit “and the Supreme Court have repeatedly recognized, such a


                                                3
           Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 4 of 6



        The Department of Justice’s own statement of policy concedes the same, stating that:
“Section 1341 . . . has its own ‘built-in’ venue provisions. The locus of the offense under section
1341 has been carefully specified; and only the acts of ‘placing,’ ‘taking’ and ‘causing to be
delivered’ at a specified place have been penalized. Venue should therefore be placed according
to the specific prohibitions of section 1341, irrespective of section 3237(a).” Dep’t of Justice,
Criminal Resource Manual § 966. 3 See also United States v. Turley, 891 F.2d 57, 60 n.2 (3d Cir.
1989) (“The government concedes that 18 U.S.C. § 3237 . . . is not applicable to mail fraud [and]
acknowledges that cases applying the general venue statute were wrongly decided.”).
        Moreover, to the extent that the mail fraud statute is ambiguous as to where venue lies,
the Supreme Court’s “constitutional and policy concerns” call for a “restrained view of venue”
which counsels against reading the statute expansively as a continuing offense. See Brennan,
183 F.3d at 147; see also Johnson, 323 U.S. at 276 (“If an enactment of Congress equally
permits the underlying spirit of constitutional concern for trial in the vicinage to be respected
rather than to be disrespected, construction should go in the direction of constitutional policy
even though not commanded by it.”).
        Fifth and Sixth Circuit dicta suggesting that the mail fraud statute is a continuing offense
governed by 18 U.S.C. § 3237(a) does not undermine Brennan’s careful reasoning. The Fifth
and Sixth Circuit’s conclusions reflect little to no analysis, in cases where the central question
was wholly unrelated to whether venue lies in a district through which the mail passes. See, e.g.,
United States v. Wood, 364 F.3d 704, 709–10 (6th Cir. 2004) (considering whether proper venue
existed in the district in which the scheme to defraud was devised); United States v. Loe, 248
F.3d 449, 465 (5th Cir. 2001) (stating, without explanation, that mail fraud was a continuing
offense and concluding evidence supported a finding that documents were mailed from district);
see also United States v. Nall, 146 Fed. App’x 462 (11th Cir. 2005) (unpublished) (concluding,
without analysis, that venue was proper in any district mail passed through).
        Nor does the parallel treatment of wire and mail fraud in certain circumstances disturb
Brennan’s conclusion. Courts have consistently applied the same analysis to wire and mail fraud
when considering mens rea and other parallel clauses because “[t]he mail and wire fraud statues
share the same language in relevant part.” Carpenter v. United States, 484 U.S. 19, 25 n.6
(1987) (emphasis added) (considering whether activities constituted a “scheme to defraud” to
obtain “money or property” under both § 1341 and 18 U.S.C. § 1343, the wire fraud statute); see
also Jefferson, 64 F.3d at 366 (applying same mens rea analysis to wire and mail fraud); United
States v. Pasquantino, 336 F.3d 321, 332 n.5 (4th Cir. 2003) (considering both mail and wire
fraud’s definition of “property” because they “share the same language in relevant part”).
        But while mail fraud and wire fraud do share some common language, the essential
conduct element of each statute differs. The actus reus of wire fraud is defined as “transmits or
causes to be transmitted.” 18 U.S.C. § 1343. The verb itself indicates that the act is “not unitary
but instead span[s] space and time.” United States v. Pace, 314 F.3d 344, 350 (9th Cir. 2002)
(discussing the application of § 3237(a) to wire fraud); see also Black’s Law Dictionary (11th ed.
2019) (defining “transmit” as “[t]o send or transfer (a thing) from one person or place to
another”). The transmittal occurs “both where it was sent and where it was received,” and hence


‘passing observation’ on an issue neither briefed nor disputed does not constitute a holding.”
United States v. Norman, 935 F.3d 232, 240 (4th Cir. 2019).
       3
         https://www.justice.gov/jm/criminal-resource-manual-966-venue-mail-fraud.


                                                 4
           Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 5 of 6



application of § 3237(a) to the wire fraud statute is appropriate. United States v. Ebersole, 411
F.3d 517, 527 (4th Cir. 2005) (citation omitted).
        Conversely, the acts prohibited by the mail fraud statute are point-in-time offenses.
“Plac[ing],” “deposit[ing],” and “deliver[ing]” are discrete actions that can only be committed in
one location. See Brennan, 183 F.3d at 147. Hence, unlike in the wire fraud statute, the locus of
the offense under § 1341 has been explicitly specified. See Dep’t of Justice, Criminal Resource
Manual § 967 (“Unlike the mail fraud statute, the fraud by wire statue makes no reference to the
venue of the offense.”). 4 Section 3237(a) does not apply to § 1341.
  III. The Government May Not Constitutionally, and Cannot Factually, Establish Venue
       Based on Uncharged Alternative Mail Fraud Actus Rei.
         The indictment charges only that Mr. Gaughan “caused to be delivered” mail matter
within the District of Maryland. The government has submitted no evidence that any of the three
checks at issue were delivered in Maryland, and hence it cannot establish venue by a
preponderance of the evidence.
         Nor may the government establish venue based on other, uncharged, purported mail fraud
actus rei such as “plac[ing]” mail within, or mail passing through, this District. As the Fourth
Circuit explained in United States v. Randall, 171 F.3d 195 (4th Cir. 1999):
         When the government, through its presentation of evidence and/or its argument, or the
         district court, through its instructions to the jury, or both, broadens the bases for
         conviction beyond those charged in the indictment, a constructive amendment—
         sometimes referred to as a fatal variance—occurs. A constructive amendment is a fatal
         variance because the indictment is altered “to change the elements of the offense charged,
         such that the defendant is actually convicted of a crime other than that charged in the
         indictment.” Thus, a constructive amendment violates the Fifth Amendment right to be
         indicted by a grand jury, [and] is error per se . . . .
Id. at 203 (citations omitted) (distinguishing from “mere variance” in which evidence presented
at trial differs from that recited in the indictment but the charged crime is not altered).
         Here, because venue is “a constitutionally-imposed element of every crime,” United
States v. Strain, 407 F.3d 379, 380 (5th Cir. 2005), the government’s proof of venue through an
actus reus not charged in the indictment would constructively amend the indictment in violation
of Mr. Gaughan’s Fifth Amendment rights. The Court should therefore not entertain purported
proofs of venue through uncharged actus rei.
         Moreover, even assuming arguendo that the government could rely on an uncharged
actus reus, it could not factually establish that one occurred in Maryland. The jury could find
based on the government’s evidence that (1) ADW employees internally gather and meter mail in
their Hyattsville mailroom, and (2) that USPS processes that mail in Gaithersburg after an ADW
employee mails it in Washington, D.C. Neither constitute “placing” mail under § 1341.
         First, the ADW mail room is plainly not a “post office,” so a “plac[ing]” could occur
there only if it were an “authorized depository for mail matter.” 5 This term is not defined in the

       4
         https://www.justice.gov/jm/criminal-resource-manual-967-venue-wire-fraud.
       5
          Evidence that the check envelopes were run though ADW’s Pitney Bowes postage
meter by an ADW employee in the mailroom is of no moment, since the “places” actus reus
solely requires the placing of mail matter in a post office or authorized depository, and does not
involve imprinting postage or other information.


                                                5
             Case 8:18-cr-00492-PX Document 66 Filed 12/14/19 Page 6 of 6



statute, but USPS has by regulation defined “authorized depository” for other offenses within
Title 18 as “every letterbox or other receptacle intended or used for the receipt or delivery of
mail on any city delivery route, rural delivery route, highway contract route, or other mail
route.” Domestic Mail Manual § 508.3.1.1 (emphasis added). 6 The regulation suggests that
USPS intends for an “authorized depository” to mean a “receptacle” on a mail route—that is, a
receptacle into or from which USPS employees or contractors deposit and/or collect mail. The
record evidence is clear that USPS letter carriers do not collect mail from ADW’s mailroom;
hence, the ADW mailroom is not an “authorized depository” for purposes of “plac[ing]” mail. 7
Moreover, a finding that the ADW mailroom was an “authorized depository” based on the fact
that mail was internally “deposited” there would render the word “authorized” meaningless.
        Likewise, the USPS’s processing or sorting of mail at its Gaithersburg, Maryland facility
cannot constitute a “plac[ing]” of mail. The plain language of § 1341 indicates that a “placing”
occurs when mail is “plac[ed] in any post office.” Any “plac[ing]” would therefore be complete
at the moment the checks were deposited in the Brookland post office; their subsequent
processing at a different facility is of no moment.
      IV. Effect on Reprosecution
       The government requested the Court’s permission to brief the issue of whether a
judgment of acquittal for the government’s failure to establish venue would bar reprosecution
under the Double Jeopardy Clause. We note that there appears to be a circuit split on this issue.
Compare United States v. Stain, 407 F.3d 379, 380 (5th Cir. 2005) and United States v. Greene,
995 F.2d 793, 802 (8th Cir. 1993) with United States v. Petlechkov, 922 F.3d 762 (6th Cir. 2019);
United States v. Lozoya, 920 F.3d 1231, 1241–42 (9th Cir. 2019); Haney v. Burgess, 799 F.2d
661, 663–64 (11th Cir. 1986); Wilkett v. United States, 655 F.2d 1007, 1011–12 (10th Cir. 1981).
       While we respectfully suggest that the Fifth and Eighth Circuits’ approach is the better
view given that, as described in Part I, venue is a constitutionally-imposed element of every
crime, we note that this issue would ultimately be decided by another court in a district where the
government attemptted to re-indict Mr. Gaughan. Furthermore, the issue has no connection to
the merits of Mr. Gaughan’s MJOA, and should not influence this Court’s decision.

                                      Sincerely,

                                          /s/
                                      Douglas R. Miller & Meghan G. Michael
                                      Assistant Federal Public Defenders

cc:      All counsel of record

         6
         Available at https://pe.usps.com/text/dmm300/508.htm#3_0. See 39 U.S.C. § 401(2); 39
CFR § 211.2(a)(2). The Title 18 offenses are §§ 1702 (obstruction of correspondence), 1705
(destruction of letter boxes or mail), 1708 (theft or receipt of stolen mail matter), and 1725
(postage unpaid on deposited mail matter). While mail fraud is not one of the offenses listed in
the regulation, general principles of statutory construction counsel in favor of giving terms the
same meaning in related statutes.



                                                   6
